UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6311


JOHN ROBERT DEMOS, JR., a/k/a Anwarri Shabazz,

                Petitioner – Appellant,

          v.

DONALD R. HOLBROOK, Superintendent; THE U.S.A.; WASHINGTON,
DC; THE UNITED STATES; THE STATE OF WASHINGTON,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:15-cv-00250-CCB)


Submitted:   June 19, 2015                  Decided:   July 6, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Robert Demos, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Robert Demos, Jr., a state prisoner, seeks to appeal

the   district      court’s     order   denying    relief         on    his   28   U.S.C.

§ 2241 (2012) petition.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(A)           (2012).            A        certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies        this      standard       by     demonstrating          that

reasonable     jurists        would     find    that    the       district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on    procedural       grounds,       the       prisoner       must

demonstrate      both    that    the    dispositive         procedural        ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Demos has not made the requisite showing.                     Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.                The motions for appointment

of counsel, to clarify jurisdiction, and to clarify, amend, or

modify are denied.           We dispense with oral argument because the

                                           2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3